   Case 18-15065-MBK         Doc 46    Filed 05/12/21 Entered 05/12/21 16:30:18             Desc Main
                                       Document Page 1 of 1

              OFFICE OF THE STANDING CHAPTER 13 TRUSTEE
Erik D. Collazo, Esq.                      ALBERT RUSSO                                  For Payments Only:
David A. Martin, Esq.                    Standing Chapter 13 Trustee                            PO Box 933
Mary A. Krieger, Esq.                                                                Memphis,TN 38101-0933
Counsel
                                                PO Box 4853
                                          Trenton, NJ 08650-4853
                                  Phone: 609-587-6888 • Fax: 609-587-9676
                                          www.RussoTrustee.com


                                                             5/12/2021

Anthony R Guglielmi
102 Tallwood Lane
Lincroft, NJ 07738




Re:Chapter 13 Case No. 18-15065 / MBK

Dear Debtor(s):

The Trustee's records now indicate that payments to your Chapter 13 Plan are complete, subject to
final review by the Trustee. Please stop sending payments to this office unless you were advised
otherwise by your attorney or the Trustee.

If you have your Trustee plan payments deducted from your pay (wage order), please send a copy of
this letter to your employer as notification that your case has been closed as completed and, as such ,
no further funds should be deducted from your wages for the purpose of funding your Chapter 13 Plan .

Any over-payment that may have been made to your plan will be refunded to you within 60 days .

The Trustee will file his Final Report and Account with the Court after all outstanding checks to
creditors in your case have been negotiated and after a final review of your case. If applicable, this will
initiate the discharge process. An accounting of your case showing all receipts and disbursements
may be reviewed by accessing the National Data Center (www.13datacenter.com) upon proper
registration. If you are entitled to a discharge, your discharge papers will be sent to you directly from
the Bankruptcy Court usually within 120 days of the date of this letter. If you do not receive them ,
please contact your attorney. Please note that a discharge will not be entered unless and until all
requirements pursuant to 11 U.S.C. § 1328 have been met, a Certification in Support of Discharge has
been filed with the court, and all federal and local rules of procedure have been satisfied. In addition ,
please confer with your attorney regarding the prompt filing of a Motion to Cancel and Discharge
Mortgage or Other Lien, if applicable.

Should you have any questions regarding your case or your discharge, please contact your attorney.
Thank you.

                                                 Very truly yours,
                                                 Albert Russo
                                                 Standing Chapter 13 Trustee
                                                 by: Chapter 13 Case Auditing Dept. / aon
